                                                                      ELECT.R(fNlC/\LLY Fll,ED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DAT[ f-_-l.LED: __   JTil S',I ;q- .
-----------------------------------------------------------X
DANIELLE ROSE HART,
                                   Plaintiff,                         18   CIVIL 10299 (P AE)(DCF)

                 -v-                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 15, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings, including

offering Plaintiff the opportunity for a new hearing and de novo decision. Upon remand, Plaintiff

will have the opportunity to submit additional evidence and present new witnesses, and the

Administrative Law Judge will further evaluate the evidence of record, including the opinion

evidence, and consider the severity of Plaintiffs impairments, whether Plaintiffs impairments

meet or equal any listed impairments, Plaintiffs residual functional capacity, and Plaintiffs

symptoms.


Dated: New York, New York
       November 18, 2019

                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Clff
